DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim(s) 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Invention I, claims 1-12 in the reply filed on 10/10/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US publication 2019/0088777 A1), hereinafter referred to as Lu777.

Regarding claim 1, Lu777 teaches a semiconductor device (fig. 5 and related text) comprising: a substrate (102, [0022]); a first doped well (204, [0031]) and a second doped well (202, [0030]) in the substrate; a drain region (106, [0022]) in the first doped well and a source region (104, [0023]) in the second doped well; a gate structure (108/110/212, [0032]) over the substrate and between the source and drain regions (fig. 5); a field plate (504, [0049]) over the first doped well; and a booster plate (214, [0049]) between the field plate and the first doped well (fig. 5).
	
Regarding claim 2, Lu777 teaches further comprises a drain extension region (region between 106 and gate structure) in the first doped well, the drain extension region being located between the gate structure and the drain (fig. 5).
Regarding claim 3, Lu777 teaches wherein the booster plate is conductively coupled to the field plate (fig. 5).
Regarding claim 4, Lu777 teaches wherein booster plate is conductively coupled to the source region (fig. 5).
Regarding claim 5, Lu777 teaches wherein the booster plate has a greater thickness than the field plate (fig. 5).
Regarding claim 6, Lu777 teaches further comprises a source contact (120a, [0036]), the source contact being conductively coupled to the booster plate and the source region (fig. 5).
Regarding claim 10, Lu777 teaches further comprises an insulation layer (124, [0033]) between the substrate and the booster plate (fig. 5).
Regarding claim 11, Lu777 teaches wherein the insulation layer covers a drain extension region (region between 106 and gate structure) located between the gate structure and the drain region (fig. 5).
Regarding claim 12, Lu777 teaches wherein the first and second doped wells have different dopant conductivities ([0030-0031]).

Regarding claim 1, Lu777 teaches a semiconductor device (fig. 4 and related text) comprising: a substrate (102, [0022]); a first doped well (204, [0031]) and a second doped well (202, [0030]) in the substrate; a drain region (106, [0022]) in the first doped well and a source region (104, [0023]) in the second doped well; a gate structure (210, [0040]) over the substrate and between the source and drain regions (fig. 4); a field plate (portion of 418 over 408, [0047], fig. 4) over the first doped well; and a booster plate (408, [0040]) between the field plate and the first doped well (fig. 4).
Regarding claim 7, Lu777 teaches wherein the booster plate comprises an opening (408 has an opening, fig. 4).
Regarding claim 8, Lu777 teaches wherein the opening of the booster plate is arranged over the drain region (fig. 4).

Claim 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US publication 2019/0288112 A1), hereinafter referred to as Wang112.

Regarding claim 1, Wang112 teaches a semiconductor device (fig. 2a-1 and related text) comprising: a substrate (102); a first doped well (106, [0058]) and a second doped well (104, [0057]) in the substrate; a drain region (107, [0058]) in the first doped well and a source region (105, [0057]) in the second doped well; a gate structure (130, [0060]) over the substrate and between the source and drain regions (fig. 2a-1); a field plate (206, [0077]) over the first doped well; and a booster plate (210, [0071-0075]) between the field plate and the first doped well (fig. 2a-1).
Regarding claim 7, Wang112 teaches wherein the booster plate comprises an opening (opening for 122, fig. 2a-1).
Regarding claim 8, Wang112 teaches wherein the opening of the booster plate is arranged over the drain region (fig. 2a-1).
Regarding claim 9, Wang112 teaches wherein a drain contact (122, [0082]) is arranged in the opening of the booster plate (fig. 2a-1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828